         Case 20-03190-sgj Doc 120 Filed 03/04/21             Entered 03/04/21 11:26:44            Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 2, 2021
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION
                                                                  §
     In re:
                                                                  §   Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                                  §   Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  §   Adversary Proceeding No.
     Plaintiff,
                                                                  §
                                                                  §   No. 20-3190-sgj11
     vs.
                                                                  §
                                                                  §
     JAMES D. DONDERO,
                                                                  §
     Defendant.                                                   §

                               ORDER GRANTING MOTION TO
                         CONTINUE FURTHER THE CONTEMPT HEARING

              Having considered the Motion to Continue Further the Contempt Hearing (the

     “Motion”) 2 filed by Highland Capital Management, L.P., the debtor and debtor-in-possession in

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
    Case 20-03190-sgj Doc 120 Filed 03/04/21                 Entered 03/04/21 11:26:44             Page 2 of 2




the above-captioned chapter 11 case (the “Debtor”) and the plaintiff in the above-captioned

adversary proceeding (the “Adversary Proceeding”), the Court finds that good cause exists to

grant the Motion as set forth herein. Accordingly, it is HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.

         2.      The Hearing is hereby continued from February 23, 2021 at 9:30 a.m. (Central

Time) to March 22, 2021 at 9:30 a.m. (Central Time).

         3.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                        # # # END OF ORDER # # #




2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.

                                                         2
